Citation Nr: 1446340	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-29 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition, and if so, whether service connection is warranted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James T. Marr, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the April 2014 hearing, the Veteran and his attorney waived initial RO jurisdiction for the evidence sent to the Board after the Supplemental Statement of the Case.  The Board has accordingly accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

In April 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of service connection for a heart condition, on the merits, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a heart condition was last denied in an August 1974 decision of the RO.

2.  The evidence received since the August 1974 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a heart condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a heart condition.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for a heart condition is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In August 1974, the Veteran's claim for service connection for a heart condition was denied by the RO as well as other service-connected claims.  Notice of this decision was mailed the same month.  The Veteran filed a notice of disagreement with this decision, however, the only disability specifically noted in the notice of disagreement was arthritis.  A statement of the case was issued in January 1975 only for entitlement to service connection for arthritis of his knees.  The Veteran filed a substantive appeal in November 1975.  In the substantive appeal, the Veteran noted that his original claim was for a heart condition as well as other disabilities and only the arthritis condition was ruled on.  This statement by the Veteran is not considered a notice of disagreement with the August 1974 decision because it was not received within a year of this decision.  When the Board received the appeal, the Board found that it was uncertain what issues the Veteran intended to appeal.  The case was remanded to the RO for further clarification.  The RO requested that the Veteran clarify which issues he wished to appeal.  In an April 1976 statement, the Veteran explained that he disagreed with the RO's denial of arthritis of both knees and a lung condition.  He explained that he was not disagreeing with the RO's denial  of the service connection for a heart murmur or postural dizziness since these were not ratable entities.  The Board adjudicated the issues of service connection for arthritis of both knees and a lung condition.  In September 2009, the Veteran informed the RO that he would soon file a claim for service connection.  That same month, the Veteran filed a claim for service connection for a heart condition.  For all of the above reasons, the Board finds that the August 1974 decision was final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim finding that the Veteran's diagnosis of a heart murmur was not a ratable condition.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after August 1974] evidence bears directly and substantially upon these matters. 

Since August 1974, new treatment records show that the Veteran has current heart diagnoses, including cardiomyopathy.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a heart condition, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998),

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for a heart condition, the appeal to this extent is granted.


REMAND

The Veteran claims that his current heart conditions are related to his heart murmur that was diagnosed soon after his discharge from the military.  The Veteran also claims to have had symptoms of a heart disability during service.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current diagnosis of ischemic cardiomyopathy.  The Veteran has reported that he experienced symptoms involving his heart during service.  He also noted that he was diagnosed with a heart murmur shortly after discharge.  The Veteran believes his current heart disability is related to his symptoms during his military service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

The Veteran also alleges that he is unable to work due to his heart disability.  Because the Veteran's claim of entitlement to TDIU depends upon the outcome of the Veteran's claim for his claim for entitlement to service connection for a heart condition, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with the issue certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue certified for appeal.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records not already associated with the claims file from January 2011 from the VA Medical Center in Birmingham, Alabama and associated outpatient clinics.

2. Ask the Veteran to submit any relevant private treatment records, or an authorization form that would allow VA to request the records on his behalf.  

3.  Request the Veteran's complete Naval Reserve personnel and medical records through the appropriate source(s).  

If the records do not indicate whether or not the Veteran was on active duty for training in July 1973, request such information through the appropriate source(s).   

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed heart condition.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present heart disabilities.  With respect to any currently present heart disability, the examiner should provide the following opinions:

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that his current heart disability is related to any disease or injury in service, or manifested within one year of discharge from active service.

b.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to the diagnosis of functional heart murmur in July 1973. 

The examiner's attention is directed to the medical articles provided by the Veteran's attorney noting that heart murmurs are a symptom of cardiomyopathy.

c.  If the examiner finds that the Veteran's current heart condition is related to his military service, the examiner should provide information regarding the functional impairment of the Veteran's heart disability as it may relate to his ability to function in a work setting and to perform work tasks.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

6.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


